Citation Nr: 0933049	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  06-22 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Bredehorst

INTRODUCTION

The appellant is a Veteran who served on active duty from 
June 1967 to June 1969 and from July 1969 to March 1972.  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision by the 
Milwaukee RO that declined to reopen a claim of service 
connection for PTSD.  In April 2008, a Travel Board hearing 
was held before the undersigned; a transcript of the hearing 
is associated with the claims file.  In June 2008, the matter 
was before the Board at which time the Veteran's claim was 
reopened and remanded for additional development.  In June 
2009 additional evidence was received without a waiver of 
initial RO consideration.  In light of the favorable decision 
herein, it is not necessary to remand the matter to the RO 
for such initial consideration.  


FINDING OF FACT

The evidence reasonably establishes that the Veteran has PTSD 
stemming from a stressor event in service.


CONCLUSION OF LAW

Service connection for PTSD is warranted. 38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
4.125 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA applies to the 
instant claim.
Since this decision grants the benefit sought, there is no 
reason to belabor the impact of the VCAA on the matter.

II. Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §  1110; 38 C.F.R. §§ 3.303, 
3.304.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
a stressor event in service; and credible supporting evidence 
that the claimed stressor event in service occurred.  38 
C.F.R. § 3.304(f).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f); West v. Brown, 7 Vet. App. 
70 (1994).

Where the veteran did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
veteran's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors and his testimony must be 
corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).  When all of the evidence is assembled, 
VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

The Veteran's DD 214 Forms show that his military 
occupational specialties (MOSs) were "mate" and 
"deckhand".  As nothing in these forms or in his personnel 
records indicates that he engaged in combat with the enemy, 
his allegations of stressors in service must be corroborated 
by credible supporting evidence.  He has described numerous 
stressful events in service to which he attributes his PTSD.  
In a May 2007 analysis of the Veteran's stressors, the RO 
made a determination that the information provided by the 
USASCRUR contained credible evidence to support the Veteran's 
reported stressor of a mortar attack on tug boats near Camp 
Davies while he was sleeping in the barracks.  They found 
that the barracks were close enough to the port to have 
affected him.  With respect to the 14 remaining stressors 
listed, the RO found there was either insufficient 
information to conduct a search, or that there was no 
credible evidence that supported the stressor.  

The Veteran's claims files contain several records that 
reflect treatment of PTSD symptoms (see VA records from 1989 
to 1990, and from 2000 to 2007).  Records that note a 
diagnosis of PTSD include a November 1992 VA examination 
report, VA treatment records in November 1990 and October 
2005, and private records in March 1999, from October 2000 to 
May 2001, in May 2003, and in May 2009.  

On June 2007 VA examination, the examiner reviewed the claims 
file and noted that the Veteran had a confirmed stressor that 
involved being under a mortar attack in Vietnam.  While the 
Veteran was asleep when the attack began, it was determined 
he was close enough to be affected.  The examiner noted that 
the Veteran reported various other stressors in service and 
it was only when he was directly asked that he discussed the 
corroborated stressor.  He reported that he was asleep when 
the attack occurred, but that he got up quickly as mortar 
rounds landed.  He did not indicate that this was a 
particularly stressful event for him, and did not indicate 
any sense of real fear regarding the event.  The examiner 
commented that the Veteran described several experiences that 
might be traumatic for anyone; however, his response to the 
corroborated stressor did not suggest PTSD and did not 
suggest emotional trauma of any kind associated with it.  He 
noted that the Veteran spoke of these events in a relatively 
lighthearted manner without evidence of any emotional 
distress.  While the Veteran described many symptoms typical 
of combat veterans or others with PTSD, it was noted that 
other typical symptoms were not evident.  He added that the 
Veteran appeared comfortable and even enthusiastic when 
talking about Vietnam.  PTSD was diagnosed by history only, 
the examiner commented that while others considered the 
Veteran to have PTSD, his interview and review of the claims 
file led to the opinion that the criteria for PTSD were not 
met.  He added "while it is possible that the Veteran may 
have posttraumatic stress disorder that is simply not 
apparent to me today".

The Board's June 2008 remand noted that there was conflicting 
evidence as to whether the Veteran has PTSD; further 
development of evidence in the natter was sought.  On March 
2009 VA examination the examiner noted that the claims files 
were reviewed.  The Veteran reported that his conceded 
stressors included being under mortar fire (and that the 
Veteran reported another incident that is not corroborated).  
Based on his evaluation, he opined that the Veteran clearly 
met the criteria for a diagnosis of PTSD based on his war-
zone experience and that the Veteran's conceded stressors 
would have involved intense fear, helplessness, and horror.  
The examiner also described the symptoms that formed the 
basis for the diagnosis.  

As the record contains opinions that are in support of and 
against the Veteran's claim, the Board must weigh this 
evidence and determine whether the preponderance of the 
evidence supports the claim or the evidence is in equipoise 
(in which case the claim would be allowed) or whether the 
preponderance of the evidence is against the claim (in which 
case the claim must be denied).  In making its determination 
the Board must analyze the credibility and probative value of 
the evidence, account for evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for rejecting 
any evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 
Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Both the June 2007 and March 2009 VA examiners reviewed the 
claims file, were aware of the corroborated stressor, 
examined the Veteran, discussed the criteria for a PTSD 
diagnosis, and explained the rationale for their opinions.  
They came to different conclusions.  As the June 2007 
examiner's opinion (against a diagnosis of PTSD) is stated in 
more equivocal terms (indicating that it was possible the 
Veteran had PTSD, only not evident on that date), such 
opinion has the lesser probative value of the two.  The March 
2009 VA examiner's opinion is offered in terms of greater 
certainty (and encompassed consideration of the previous 
negative opinion).  As it supports the Veteran's claim, it is 
persuasive of a finding that he indeed has PTSD related to 
his one corroborated stressor event in service.  Accordingly, 
service connection for PTSD is warranted.  


ORDER

Service connection for PTSD is granted.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


